          Case 4:20-cv-00898-KGB Document 5 Filed 02/08/21 Page 1 of 1




                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

ANTHONY VINSON,                                                                     PLAINTIFF
ADC #144585

v.                             Case No. 4:20-cv-00898-KGB-JTK

WENDY KELLEY, et al.                                                         DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Anthony Vinson’s complaint is dismissed without prejudice (Dkt. No. 1).

       It is so adjudged this 8th day of February, 2021.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
